Citation Nr: 1313669	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  06-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar spine degenerative joint disease, prior to March 14, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected cervical spine degenerative joint disease, prior to March 14, 2006.

3.  Entitlement to an effective date prior to March 14, 2006, for a grant of special monthly compensation at the rate provided in 38 U.S.C.A. § 1114(s) pursuant to 38 C.F.R. § 3.350(i)(l).



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of March 2006 and May 2006 rating decisions of the RO.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The record reflects that, while the Veteran was previously represented by a private attorney, in a letter dated in June 2011, he revoked this representation.

In July 2009 and June 2010, the Board remanded the case for additional development.  

The appeal is again being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2009 remand, the Board determined that, to address the severity of the service-connected back and neck disabilities for the period from the June 14, 1999 to March 14, 2006, a VA medical opinion was necessary.  

The examiner was to provide an opinion as to the severity of the service-connected cervical and lumbar spine disabilities.  In particular, the examiner was asked to provide an opinion as to the severity of any associated limitation of motion during his period with consideration of functional factors, and address the severity of any associated neurological impairment.  

The record reflects that the Veteran was afforded a VA examination in January 2010 when the examiner noted only current findings associated with the service-connected lumbar and cervical spine disabilities.  

However, the examiner only discussed the current effects of the service-connected lumbar and cervical spine disabilities, but did address the period from June 14, 1999 to March 14, 2006.  

Accordingly, the Board must remand the claims again for the requisite retrospective opinion.  

The Veteran's claims file was reviewed in February 2011.  The examiner noted that he reviewed the Veteran's claims file, including all medical and lay evidence for the period from June 1999 to March 2006.  He further noted that the Veteran continued to have worsening of symptoms during this period both because of his physical limitations and his age.  He indicated that the Veteran had flare-ups associated with repetitive use and neurological impairments suggestive of radicular symptoms in the left lower leg and right upper extremity.  

However, the examiner did not describe the severity of these symptoms for the period in question or indicate whether the Veteran had limitation of motion secondary to these disabilities-or, if such an opinion could not be expressed without resort to speculation, discuss why such was the case.

Based on the RO's failure to obtain the requested opinion, a remand is necessary for compliance with the Board's previous remand instructions.

As regards the claim for earlier effective date, as noted in the previous remand, a Veteran is entitled to SMC at the rate provided in 38 U.S.C.A. § 1114(s) if he has a single service-connected disability rated 100 percent disabling and additional service-connected disabilities independently rated at 60 percent or more or is "permanently housebound" by reason of service-connected disability.  

In this case, the RO granted SMC effective on March 14, 2006, the date on which the evidence reflected that the Veteran was entitled to higher ratings for his lumbar and cervical spine degenerative joint disease resulting in a combined rating of 60 percent, thus qualifying him for the rate provided in 38 U.S.C.A. § 1114(s) under 38 C.F.R. § 3.350(i)(l).  

As the Board is remanding the claims for increased ratings for the service-connected lumbar and cervical spine disabilities to determine if he is entitled to higher ratings prior to March 14, 2006, the claim for an earlier effective date for the grant of SMC may be impacted by consideration of these claims for increase.  Hence, further action on this matter must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to return the Veteran's claims file to the examiner who provided the February 2011 opinion, or if he is unavailable, refer the file to an appropriate medical professional.  The entire claims file must be made available to the designated examiner.  

After reviewing the claims file, the medical reviewer should discuss the severity of the service-connected lumbar and cervical spine disabilities for the period from June 14, 1999 to March 13, 2006 in terms of the Rating Schedule.  

The examiner should specifically noted as to whether, during this time period, the Veteran had limitation of motion, including during flare-ups and/or on repetitive use, associated neurological impairment, and/or any other impairment secondary to these disabilities.  If so, the examiner is asked to specifically describe the severity of these symptoms for the requested time period.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


